                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


  FPA5 ENCORE LLC,
       Plaintiff,
             v.                                   CIVIL ACTION FILE
                                                  NO. 1:18-CV-4286-TWT


  CHANTEL MCFALL
  AND ALL OTHER OCCUPANTS,
       Defendant.

                                         ORDER


            This is a dispossessory action wrongfully removed to this Court. It is

before the Court on the Report and Recommendation [Doc. 3] of the Magistrate

Judge recommending remanding the action to the Magistrate Court of DeKalb

County. The Court approves and adopts the Report and Recommendation as the

judgment of the Court. This action is REMANDED to the Magistrate Court of

DeKalb County.

            SO ORDERED, this 10 day of October, 2018.



                                       /s/Thomas W. Thrash
                                       THOMAS W. THRASH, JR.
                                       United States District Judge




T:\ORDERS\18\FPA5 Encore LLC\r&r.wpd
